Citation Nr: 0027189	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  98-16 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disorder, to include arthritis and bursitis.

2.  Entitlement to service connection for a bilateral 
shoulder disorder, to include bursitis.

3.  Entitlement to service connection for a left knee 
disorder, to include a patellofemoral-type pain syndrome.

4.  Entitlement to an initial compensable evaluation for the 
residuals of service-connected right knee patellofemoral pain 
syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from July 1992 to July 1996.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied service connection for a 
bilateral hip disorder, to include arthritis and bursitis, a 
bilateral shoulder disorder, to include bursitis, and for a 
left knee disorder, to include a patellofemoral-type pain 
syndrome, and which granted service connection for the 
residuals of a right knee patellofemoral pain syndrome and 
assigned a noncompensable evaluation.


FINDINGS OF FACT

1.  There is no competent medical evidence that the veteran 
currently suffers from a bilateral hip disorder, to include 
arthritis and bursitis, nor is there any medical evidence or 
opinion which links post-service hip complaints to the 
veteran's active service.

2.  There is no competent medical evidence that the veteran 
currently suffers from a bilateral shoulder disorder, to 
include bursitis.

3.  There is no competent medical evidence that the veteran 
currently suffers from a left knee disorder, to include a 
patellofemoral-type pain syndrome.

4.  The residuals of service-connected right knee 
patellofemoral pain syndrome are currently manifested by 
normal knee examination on physical examination, by normal 
range of motion, and by subjective complaints of pain.
5.  The veteran did not report for VA examination scheduled 
for July 1999, and has neither explained that failure to 
report nor requested rescheduling of examination.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a bilateral hip 
disorder, to include arthritis and bursitis.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a bilateral shoulder 
disorder, to include bursitis.  38 U.S.C.A. § 5107(a) (West 
1991).

3. The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a left knee disorder, 
to include a patellofemoral-type pain syndrome.  38 U.S.C.A. 
§ 5107(a) (West 1991).

4.  The criteria for an initial compensable evaluation for 
the residuals of service-connected right knee patellofemoral 
pain syndrome are not met.  38 U.S.C.A. §§ 1155, 5107(a)(West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Codes 5019, 5003, 5260, 5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for a bilateral hip disorder, to include arthritis 
and bursitis, a bilateral shoulder disorder, to include 
bursitis, and for a left knee disorder, to include a 
patellofemoral-type pain syndrome, as these disorders began 
or were first manifested in service.  He also contends that 
he is entitled to a compensable initial evaluation for his 
service-connected right knee disability, as it is quite 
painful.

Before a review of the merits of a claim may be undertaken, 
the veteran must first submit a well-grounded claim.  38 
U.S.C.A. § 5107(a).  If a well-grounded claim is established, 
VA then has a duty to assist the claimant in developing facts 
pertinent to the claim if the claim is determined to be well-
grounded.  38 U.S.C.A. § 5107(a).  

The propriety of an initial evaluation of a disability, 
following an original grant of service connection, presents a 
well-grounded claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Thus, the veteran's claims for increased initial 
evaluations for disabilities for which service connection has 
been granted following initial claims are well-grounded, and 
a duty to assist the veteran arises.  38 U.S.C.A. § 5107(a).

The veteran was scheduled for VA examination in July 1999.  
The VA Medical Center noted in the record that letters 
notifying him of the scheduled examination and notifying him 
that he had failed to report for scheduled examination were 
sent to the address of record.  There is no evidence of 
record that these letters were returned undelivered.  The 
veteran was again notified, in a December 1999 supplement 
statement of the case (SSOC) that he had failed to appear for 
VA examination in July 1999.  The veteran has not explained 
his failure to appear, nor has he requested that the VA 
examination be rescheduled.

The Board notes the argument from the veteran's 
representative that further examination to determine the 
etiology of the veteran's multiple joint pain is required.  
As noted in the preceding paragraph, the veteran was 
scheduled for VA examination, but failed to appear.  There is 
no reference as to whether the representative had been in 
contact with the veteran.  The statutory duty to assist the 
veteran in the development of a well-grounded claim does not, 
therefore, require remand to schedule the veteran for VA 
examination, even as to the veteran's well-grounded claim for 
an increased initial evaluation for his service-connected 
right knee disability.  The duty to assist would not require 
remand as to the veteran's other claims, as discussed below, 
in any event.

Compensation will be paid to any veteran disabled by disease 
or injury incurred in or aggravated by active military 
service, who was discharged or released under conditions 
other than dishonorable from the period of service in which 
the disease or injury was incurred, provided the disability 
is not the result of the person's own willful misconduct.  38 
U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000).  In order to 
establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular injury or disease resulting in a current 
disability was incurred in or aggravated coincident with 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a) (1999).  

The first step in reviewing a claim for service connection is 
to determine whether the veteran has presented a well-
grounded claim.  In this regard, the veteran bears the burden 
of submitting sufficient evidence to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  Simply stated, a well-grounded claim 
must be plausible or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).  This burden may not be met merely by presenting lay 
testimony, because lay persons are not competent to offer 
medical opinions.  Epps, supra; Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992). 

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence or notation is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that his claims are well grounded; that is, plausible.  

1.  Claim for service connection for a bilateral hip disorder

Service medical records reflect that the veteran sought 
treatment in February 1995 for complaints of bilateral hip 
pain, of 2 years' duration, with complaints that it 
especially hurt when he attempted to sit Indian-style, or 
with sit-ups.  There was no laxity or obvious deformity; the 
examiner concluded that examination of the hips was normal.  
No diagnosis was assigned.  No diagnosis or history of hip 
pain was noted in the veteran's May 1996 separation 
examination.

On VA examination conducted in October 1997, there were no 
abnormal findings as to the hips.  In particular, the 
examiner noted that there was no swelling or tenderness at 
the hips.  Hip range of motion included flexion to 125 
degrees, extension to 0 degrees, adduction to 25 degrees, 
and, abduction to 45 degrees.

In an August 1998 substantive appeal, the veteran contended 
that he sought treatment for a hip disorder at the Saginaw VA 
Medical Center within one year after his service separation.  
He contended that his hips continued to "pop out."

April 1998 VA outpatient records reflect that the veteran 
sought treatment for complaints of pain in the hips.  He 
reported that his hips were "popping" when he walked.  The 
examiner's assessment was greater trochanteric bursitis of 
the hips bilaterally, or strain.  October 1998 outpatient 
records again noted a possible diagnosis of greater 
trochanteric bursitis.  At that time, the veteran reported 
that his hip problems were of one year's duration, beginning 
when he heard a "pop" and the right hip "gave out."  VA 
treatment records through January 1999 are devoid of further 
treatment for a hip disorder.

The service medical records do not establish that the veteran 
had chronic hip pain or any diagnosed hip disorder during 
service.  The post-service medical records reflect that the 
veteran first sought treatment for a hip disorder more than 
21 months after his service discharge.  The post-service 
medical records do not establish that the veteran currently 
has a chronic hip disorder, nor do those records establish 
that the veteran has had the same hip symptomatology 
chronically and continuously after his service.  While there 
is a possible medical diagnosis of a hip disorder beginning 
about 21 months after the veteran's service discharge, there 
is no medical evidence or opinion linking the 1998 diagnosis 
to the veteran's service.  In particular, the 1998 records 
reference post-service onset of hip symptoms.

The evidence of record is insufficient to meet any of the 
three requirements for establishing a well-grounded claim.  
See Epps, supra; Caluza, supra.  The veteran has not 
submitted or identified any additional VA or private clinical 
records relevant to this claim.  By a supplemental statement 
of the case issued in December 1999, the veteran was notified 
of the effect of his failure to report, and was offered the 
opportunity to submit additional evidence.  The Board must 
decide the claim on the evidence of record.  38 C.F.R. § 
3.655(b) (1999).  The Board is unaware of any information in 
this matter that would put the VA on notice that any 
additional relevant evidence may exist which, if obtained, 
would well ground the veteran's claim.  See McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1995).  The claim must be denied.

2.  Claim for service connection for a bilateral shoulder 
disorder

The service medical records reflect that, in March 1995, the 
veteran sought treatment for complaints of right shoulder 
pain, of three months' duration.  The veteran reported that 
the shoulder hurt only when he was running.  A diagnosis of 
probable bursitis was assigned.  No shoulder disorder was 
diagnosed or reported by history at the time of the veteran's 
May 1996 separation examination.

There is no post-service medical evidence that the veteran 
has a diagnosed disorder of either shoulder or has sought 
post-service medical treatment for either shoulder.  In his 
August 1998 substantive appeal, the veteran stated that, 
since he was treated at least once in service for shoulder 
disorder, he should be afforded VA examination.  The record 
clearly establishes that the veteran was, in fact, scheduled 
for VA examination in July 1999, but he did not appear for 
that examination.  By a supplemental statement of the case 
issued in December 1999, the veteran was notified of the 
effect of his failure to report, and was offered the 
opportunity to submit additional evidence.  He has not 
requested that the examination be rescheduled, nor has he 
submitted additional evidence.  The Board must decide the 
claim on the evidence of record.  38 C.F.R. § 3.655(b).

The evidence of record is insufficient to meet any of the 
three requirements for establishing a well-grounded claim.  
See Epps, supra; Caluza, supra.  The Board is unaware of any 
information in this matter that would put the VA on notice 
that any additional relevant evidence may exist which, if 
obtained, would well ground the veteran's claim.  See 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Robinette 
v. Brown, 8 Vet. App. 69, 77-78 (1995).  The claim must be 
denied.

3. Claim for service connection for a left knee disorder

Service medical records reflect that, in February 1994, the 
veteran complained of constant bilateral knee pain of two 
weeks' duration.  Both knees were positive for mild edema 
superior to patella, and for pain to touch.  There was good 
range of motion bilaterally.  A diagnosis of PFPS 
(patellofemoral pain syndrome) was assigned.  In April 1996, 
the veteran again complained of a bilateral knee ache, of 
three weeks' duration.  The pain was dull, but increased with 
exercise.  There was no locking, but the veteran reported 
clicking and popping.  No specific diagnosis was assigned.   
Shortly before his service discharge, in early April 1996, 
the veteran suffered a contusion of the left knee.  The 
separation examination, conducted in late May 1996, reflects, 
in the portion of the history prepared by a medical provider, 
that the veteran had a contusion of the left knee, and noted 
that the contusion was resolving.

At the time of post-service VA examination conducted in 
October 1997, the veteran complained of dull aching in both 
knees, and reported that the pain was aggravated with long 
standing, hiking, or walking.  The veteran had normal 
carriage, posture , and gait; there were no abnormal findings 
in either knee.  The findings as to both knees were the same, 
although the examiner reported more comments about the right 
knee than the left.  Thereafter, by a rating decision issued  
in March 1998, service connection was granted for right knee 
disability.

In his August 1998 substantive appeal, the veteran argued 
that, since service medical records reflect bilateral knee 
problems, and the post-service findings are the same in both 
knees, he should be granted service-connected for the left 
knee as well as for the right.  However, there is no medical 
evidence of diagnosis of a left knee disorder post-service, 
nor is there any abnormal finding as to the left knee.  

In the absence of evidence that a left knee injury or 
disorder was incurred in service, and in the absence of 
medical evidence of a current diagnosis of any left knee 
disorder, the veteran has failed to prove two of the 
essential elements of a well-grounded claim.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  

The Board does not dispute the veteran's statements that he 
has left knee pain.  However, the veteran's complaints that 
he has pain in the left knee are not sufficient to establish 
a well-grounded claim for service connection for a disorder 
of the left knee.  Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999) (pain, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted).

The veteran has not identified any current clinical evidence 
which would establish or tend to show that he might currently 
have a medically-diagnosed left knee disorder.  As noted 
above, the veteran was scheduled for an additional VA 
examination, but the veteran failed to appear.  The Board 
also noted that the RO obtained all clinical records 
referenced by the veteran.  The Board is unaware of any 
information in this matter that would put the VA on notice 
that any additional relevant evidence may exist which, if 
obtained, would well ground the veteran's claim.  See 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Robinette 
v. Brown, 8 Vet. App. 69, 77-78 (1995).  The claim must be 
denied.

4.  Claim for an initial compensable evaluation for right 
knee disability 

An initial rating may reflect varying periods of 
symptomatology.  Fenderson, 12 Vet. App. at 126.  Since the 
veteran's appeal here involves the initial assignment of a 
disability evaluation, the Board must therefore consider the 
evidence during the entire period covered by the initial 
evaluation to determine if the veteran's level of disability 
changed during that period.  Id. 

There is no evidence that the veteran sought medical 
treatment for his right knee disability prior to VA 
examination conducted in October 1997.  The October 1997 
examination disclosed that there was normal range of motion 
of the right knee, with extension to 0 degrees and flexion to 
145 degrees.  See 38 C.F.R. § 4.70, Plate II (showing that 
normal knee extension and flexion is from 0 to 140 degrees).  
The October 1997 diagnosis of right knee patellofemoral 
dysfunction and the February 1998 opinion that patellofemoral 
pain was a more appropriate diagnosis, were based on the 
veteran's history, since there were no abnormal right knee 
findings. 

In his August 1998 substantive appeal, the veteran contended 
that he was entitled to an initial compensable evaluation 
based on pain.  The veteran's representative also argues that 
pain warrants a compensable evaluation in this case.  

The veteran's right knee disability is currently evaluated by 
analogy to bursitis, under 38 C.F.R. § 4.71a, Diagnostic Code 
5019, since there is no specific diagnostic code for 
evaluation of patellofemoral pain or dysfunction.  Bursitis, 
in turn, is evaluated under the criteria applicable to 
degenerative arthritis, set out in Diagnostic Code 5003.  38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5019. 

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is evaluated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate Diagnostic Codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
The limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

A noncompensable rating on the basis of limitation of motion 
of the knees is assigned if flexion of the leg is limited to 
60 degrees or extension is limited to 5 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.  A 10 percent evaluation 
requires limitation of extension to 10 degrees or limitation 
of flexion to 45 degrees; a 20 percent evaluation is 
warranted for limitation of extension to 15 degrees and 
limitation of flexion to 30 degrees; and a 30 percent rating 
is warranted if flexion is limited to 15 degrees or extension 
is limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code  
5261.  In this case, as the veteran has full range of knee 
motion, as defined in 38 C.F.R. § 4.70, the evidence 
establishes that the criteria for an initial compensable 
evaluation on the basis of limitation of motion are not met. 

Diagnostic Code 5003 provides that if limitation of motion of 
a joint is noncompensable under the appropriate diagnostic 
code, a minimum rating of 10 percent will be assigned, if 
there is arthritis confirmed on radiologic examination.  The 
Board notes that VA is required to take pain symptoms and 
weakness into account, to the extent they are supported by 
adequate pathology, particularly in ratings involving 
limitation of range of motion.  38 C.F.R. § 4.40; see also 
DeLuca v. Brown, 8 Vet. App. 202, 204-206 (1995); VAGCOPPREC 
9-98 (Aug. 14, 1998).  

However, in this case, no examiner has provided an opinion or 
notation that there is objective evidence of pain.  Moreover, 
there is no other evidence supporting a finding that there is 
pathology to support the complaints of pain.  In particular, 
there is no radiology report of record.  Such a report might 
disclose objective evidence of degenerative arthritis.  
Radiologic examination of the veteran's knee could have been 
conducted at the VA examination scheduled in July 1999, but, 
as the veteran failed to report for that examination, 
radiology reports that might have been expected from that 
examination were not conducted.  

The Board notes that there are VA outpatient treatment notes 
of record which reflect that radiologic examinations were 
conducted.  However, no examiner has entered a diagnosis of 
degenerative joint disease, so the treatment notes of record 
do not establish that the veteran has submitted evidence of 
pathology adequate to support complaints of pain.   

The Board has considered whether an initial evaluation in 
excess of 10 percent could be assigned for the veteran's 
right knee disability under another diagnostic code.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under 38 
C.F.R. § 4.71a, DC 5257, a 10 percent rating is warranted for 
an impairment of the knee manifested by slight recurrent 
subluxation or lateral instability.  However, there is no 
evidence that there is any instability or subluxation of the 
right knee, so as to warrant a compensable evaluation under 
Diagnostic Code 5257.  The veteran's statements, in which he 
denies knee locking, and the medical evidence of record, 
noting that the right knee is stable, would contradict any 
finding that the veteran meets the criteria for a compensable 
evaluation under Diagnostic Code 5257.

The Board emphasizes that it does not doubt the sincerity of 
the veteran's claim that right knee disability results in 
pain.  However, under the applicable diagnostic criteria 
which the Board must consider, the preponderance of the 
evidence is against entitlement to a compensable initial 
evaluation.  It follows that the reasonable doubt provisions 
of 38 U.S.C.A. § 5107(b) do not otherwise permit a favorable 
resolution of the appeal.  Additionally, the Board finds that 
the evidence of record does not present such an exceptional 
or unusual disability as to warrant an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. § 
3.321(b)(1).


ORDER

Entitlement to service connection for a bilateral hip 
disorder, to include arthritis and bursitis, is denied.

Entitlement to service connection for a bilateral shoulder 
disorder, to include bursitis, is denied.

Entitlement to service connection for a left knee disorder, 
to include a patellofemoral-type pain syndrome, is denied.

Entitlement to an initial compensable evaluation for the 
residuals of service-connected right knee patellofemoral pain 
syndrome is denied.




		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals

 



